Exhibit 10.5

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Security Agreement”) is made as of the 19th day
of June, 2008, by Brooke Agency Services Company LLC, a Delaware limited
liability company (the “Pledgor”), in favor of Autobahn Funding Company LLC, as
Lender (the “Lender”), and DZ Bank AG Deutsche Zentral-Genossenschaftsbank, as
Agent (the “Agent”), in connection with that certain Amended and Restated Credit
and Security Agreement, dated as of August 29, 2006, by and among Brooke Credit
Funding, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), Aleritas Capital Corp., a Delaware corporation (f/k/a Brooke Credit
Corporation) (“Brooke Credit”), as Seller and Subservicer, Brooke Corporation, a
Kansas corporation, as Master Agent Servicer and Performance Guarantor (the
“Parent”), the Lender and the Agent. Such Amended and Restated Credit and
Security Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time, is hereinafter referred to as the “Credit and
Security Agreement”.

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Credit and Security Agreement.
All terms defined in Article 9 of the UCC in the State of New York as in effect
on the date hereof, and not specifically defined herein or in the Credit and
Security Agreement, are used herein as defined in such Article 9. In addition,
the following terms have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):

“Brooke Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of Brooke
Credit and/or the Parent to the Lender, the Agent and/or any other Secured
Party, arising under or in connection with the Performance Guaranty, the Sale
and Servicing Agreement, the Credit and Security Agreement or any other Related
Document or the transactions contemplated hereby or thereby and shall include,
without limitation, all liability for costs, expenses, indemnifications,
repurchase obligations and all other amounts due or to become due from Brooke
Credit or the Parent under the Related Documents, including, without limitation,
interest, fees and other obligations that accrue after the commencement of a
bankruptcy, insolvency or similar proceeding (in each case whether or not
allowed as a claim in such proceeding).

“Collateral” has the meaning specified in Section 2.

2. Security Agreement. (i) To secure the payment and performance of the Brooke
Obligations and the payment and performance by the Pledgor of all of the
covenants and obligations to be paid or performed by it pursuant to this
Security Agreement and each other Related Document, the Pledgor hereby grants to
the Agent, on behalf of the Secured Parties (and their respective successors and
assigns), a security interest in all of the Pledgor’s right, title and interest
in and to all of the following property and interests in property (collectively,
the

 

Signature Page to

Security Agreement



--------------------------------------------------------------------------------

“Collateral”), in each case whether tangible or intangible and whether now owned
or existing or hereafter arising or acquired and wheresoever located:

(a) all right, title and interest of the Pledgor in, to and under all Brooke
Franchise Agreements now or hereafter existing, including, without limitation,
all moneys due and to become due under or in connection with any such Brooke
Franchise Agreement (whether in respect of Sales Commissions, fees, expenses,
indemnities or otherwise);

(b) all other accounts, equipment, inventory, general intangibles, payment
intangibles, instruments, investment property, documents, chattel paper, goods,
moneys, letters of credit, letter of credit rights, certificates of deposit,
deposit accounts and all other property and interests in property of the
Pledgor, whether tangible or intangible, whether real property or personal
property and whether now owned or existing or hereafter arising or acquired and
wheresoever located; and

(c) all proceeds of the foregoing property described in clauses (a) and
(b) above, including, without limitation, proceeds which constitute property of
the type described in clauses (a) and (b) above and, to the extent not otherwise
included, all (i) payments under any insurance policy (whether or not the Agent
or the Lender is the loss payee thereof), indemnity, warranty or guaranty
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing and (ii) interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for or on account of the sale or other disposition of any or all of
the then existing Collateral;

provided that, to the extent the Pledgor is required to remit the proceeds of
any Sales Commissions to The Bank of New York, as trustee under any Term
Securitization entered into by the Pledgor prior to the date hereof (The Bank of
New York in such capacity being the “Trustee”) pursuant to a security agreement
in effect on the date hereof (a “Term Securitization Security Agreement”), the
Agent’s security interest in such proceeds shall be subject and subordinate to
the Trustee’s security interest for so long as the Trustee’s security interest
therein remains in effect and such proceeds have not been released to the
Pledgor or any of its Affiliates.

(ii) Upon the occurrence of an Event of Default or a default in respect of any
obligation of the Pledgor to be performed by it pursuant to this Security
Agreement or any other Related Document, the Agent shall have, in addition to
all other rights and remedies under this Security Agreement or otherwise, all
other rights and remedies provided to a secured party under the UCC of the
applicable jurisdiction and other applicable laws, which rights shall be
cumulative. The rights and remedies of a secured party which may be exercised by
the Agent shall include, without limitation, the right, without notice except as
specified below, to solicit and accept bids for and sell the Collateral or any
part thereof in one or more parcels at a public or private sale, at any
exchange, broker’s board or at any of the Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Agent
may deem commercially reasonable. The Pledgor agrees that, to the extent notice
of sale shall be required by law, 10 days’ notice to the Pledgor of the time and
place of any public sale or the time after



--------------------------------------------------------------------------------

which any private sale is to be made shall constitute reasonable notification
and that it shall be commercially reasonable for the Agent to sell the
Collateral on an “as is” basis, without representation or warranty of any kind.
The Agent shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given and may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefore, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

(iii) Notwithstanding anything herein to the contrary, the proceeds of the
Collateral remitted to the Agent and applied to satisfy the Brooke Obligations
shall not exceed $25,000,000.

3. Obligations Unconditional. The Pledgor hereby agrees that its obligations
under this Security Agreement shall be unconditional, irrespective of:

(i) the validity, enforceability, avoidance or subordination of any of the
Brooke Obligations or any of the Related Documents;

(ii) the absence of any attempt by, or on behalf of, the Lender or the Agent to
collect, or to take any other action to enforce, all or any part of the Brooke
Obligations whether from or against Brooke Credit or the Parent, any other
guarantor of the Brooke Obligations or any other party;

(iii) the election of any remedy by, or on behalf of, the Lender or the Agent
with respect to all or any part of the Brooke Obligations;

(iv) the waiver, amendment, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, the Lender or the Agent with respect to any
provision of any of the Related Documents;

(v) the failure of the Lender or the Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Brooke Obligations or any rights as against any other
guarantor of the Brooke Obligations or any release of any collateral security
for or release of any other guarantor in respect of the Brooke Obligations;

(vi) the election by, or on behalf of, the Lender or the Agent, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;

(vii) any borrowing or grant of a security interest by Brooke Credit or the
Parent, as a debtor-in-possession, under Section 364 of the Bankruptcy Code;

(viii) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Lender or the Agent for repayment of all or any
part of the Brooke Obligations, including any amount due hereunder; or

(ix) any actual or alleged fraud by any party (other than the Lender or the
Agent); or



--------------------------------------------------------------------------------

(x) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of Brooke Credit, the Parent or a guarantor (other than the
defense of payment or performance).

4. Pledgor Representations and Warranties. The Pledgor represents and warrants
as follows:

(i) Corporate Existence and Power. The Pledgor is a limited liability company
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, and has all necessary powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which the nature of its business requires such authorization,
except for any such governmental license, authorization, consent or approval the
absence of which would not be reasonably likely to have a Material Adverse
Effect.

(ii) No Conflict. The execution, delivery and performance by the Pledgor of this
Security Agreement and each other Related Document to which it is a party are
within the powers granted by the Pledgor’s organizational documents, have been
duly authorized by all necessary action, do not contravene or violate (i) its
organizational documents, (ii) any law, rule or regulation applicable to it in
any material respect, (iii) any restrictions under any material agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of the Pledgor. This
Security Agreement and each other Related Document to which the Pledgor is named
as a party has been duly authorized, executed and delivered by the Pledgor.

(iii) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by the Pledgor of the Related Documents
to which it is a party. No injunction, writ, restraining order or other order of
any nature adversely affects the Pledgor’s performance of its obligations under
this Security Agreement or any other Related Document to which it is a party.

(iv) Binding Effect. The Related Documents to which the Pledgor is a party
constitute its legal, valid and binding obligations enforceable against the
Pledgor in accordance with their respective terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally.

(v) Accuracy of Information. All information heretofore furnished by the Pledgor
or any of its Affiliates to the Agent in writing for purposes of or in
connection with this Security Agreement, any of the other Related Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Pledgor or any of its Affiliates to the Agent in
writing will be, true and accurate in all material respects, on the date as of
which such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole and in
context, not misleading.



--------------------------------------------------------------------------------

(vi) Actions, Suits. There are no actions, suits or proceedings pending or, to
its knowledge, threatened against or adversely affecting the Pledgor or any of
its properties, in or before any court, arbitrator or other body, which, if
adversely determined, would be reasonably likely to have a Material Adverse
Effect. The Pledgor is not in default with respect to any order of any court,
arbitrator or governmental body.

(vii) Security Interest. This Agreement, together with the financing statements
filed on or prior to the date hereof, is effective to create a valid and
perfected first priority security interest (subject only to the security
interests granted under the Term Securitization Security Agreements entered into
by the Pledgor prior to the date hereof) in (i) all Brooke Franchise Agreements
in which the Pledgor has acquired or may hereafter acquire an interest and
(ii) all other Collateral now existing or hereafter arising or acquired.

(viii) Not an Investment Company. The Pledgor is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended from time to time, or any successor
statute.

(ix) Taxes. The Pledgor has paid when due all taxes payable by it other than
those taxes which are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP. The Pledgor has filed (on a consolidated basis or otherwise) on a timely
basis all tax returns (including, without limitation, all foreign, federal,
state, local and other tax returns) required to be filed and is not liable for
taxes payable by any other Person. No tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such tax, assessment
or other governmental charge.

(x) Places of Business; Jurisdiction of Incorporation. The principal places of
business and chief executive office of the Pledgor and the offices where the
Pledgor keeps all its Records are located at the address(es) listed on Exhibit I
hereto. The Federal Employer Identification Number for the Pledgor is correctly
set forth on Exhibit I hereto. The Pledgor’s sole jurisdiction of incorporation
is the State of Delaware.

(xi) Names. In the past five years, the Pledgor has not used any legal names,
trade names or assumed names other than Brooke Agency Services Company LLC and
has not engaged in any merger or consolidation, except as set forth on Exhibit I
hereto.

(xii) Solvency. The Pledgor is solvent and will not become insolvent after
giving effect to the transactions contemplated hereby; the Pledgor is paying its
debts as they become due; and the Pledgor, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

(xiii) ERISA. The Pledgor is in compliance in all material respects with ERISA
and has not incurred and does not expect to incur any liabilities to the Pension
Benefit Security Agreement Corporation (or any successor thereto) under ERISA.



--------------------------------------------------------------------------------

5. Affirmative Covenants of the Pledgor. Until the Final Payout Date, the
Pledgor agrees that it will perform and observe its covenants and agreements set
forth in this Section 5.

(i) Reporting. The Pledgor will maintain a system of accounting established and
administered in accordance with GAAP, and will furnish to the Agent:

(a) Annual Financial Reporting. Within 120 days after the close of each of its
fiscal years, financial statements for the Pledgor and its consolidated
Subsidiaries for such fiscal year prepared in accordance with GAAP and certified
in a manner acceptable to the Agent by independent public accountants acceptable
to the Agent.

(b) Quarterly Reporting. Within 45 days after the close of each of the quarterly
periods of each of its fiscal years, balance sheets for the Pledgor and its
consolidated Subsidiaries as at the close of each such period and statements of
income and retained earnings and a statement of cash flows for the Pledgor and
its consolidated Subsidiaries for the period from the beginning of such fiscal
year to the end of such quarter, all prepared in accordance with GAAP (subject
to normal year-end adjustments and without footnotes) and certified by the
Pledgor’s chief financial officer.

(c) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Pledgor or any of their respective Affiliates files with the Securities and
Exchange Commission if any of such Persons shall have a class of security that
is publicly traded.

(d) Other Information. Such other information (including non-financial
information) as the Agent or the Lender may from time to time reasonably
request.

(ii) Notices. The Pledgor will notify the Agent in writing of any of the
following within one Business Day of learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(a) Judgment. The entry of any judgment or decree against the Pledgor or any of
its Affiliates.

(b) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Pledgor or any of its Subsidiaries or to
which the Pledgor or any of its Affiliates becomes a party if such litigation,
arbitration proceeding or governmental proceeding, if adversely determined
against the Pledgor or any of its Affiliates, would be reasonably likely to have
a Material Adverse Effect.

(iii) Compliance with Laws. The Pledgor will comply in all material respects
with all applicable laws, rules, regulations, orders writs, judgments,
injunctions, decrees or awards to which it may be subject.

(iv) Information; Compliance Reviews. The Pledgor will furnish to the Agent from
time to time such information with respect to it and its Affiliates as the Agent
may reasonably request. The Pledgor shall, from time to time during regular
business hours as requested by the Pledgor or the Agent permit the Agent, or any
of their respective agents or representatives, at the Pledgor’s expense, (i) to
examine and make copies of and abstracts from



--------------------------------------------------------------------------------

all Records in the possession or under the control of the Pledgor relating to
the Brooke Franchise Agreements and the other Collateral and (ii) to visit the
offices and properties of the Pledgor and its Affiliates for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to the Pledgor’s financial condition or the Collateral or the Pledgor’s
performance under the Brooke Franchise Agreements to which it is a party with
any of the officers or employees of the Pledgor or such Affiliates having
knowledge of such matters.

(v) Taxes. The Pledgor will pay when due any taxes payable by it other than
those taxes which are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP.

(vi) Maintenance and Perfection of Collateral. The Pledgor will cause the Agent
to have a first priority perfected security interest in all Collateral (subject
only to the security interests granted under the Term Securitization Security
Agreements entered into by the Pledgor prior to the date hereof). To the extent
the Pledgor has or acquires any real property or interest therein, the Pledgor
shall promptly notify the Agent thereof in writing and will furnish to the Agent
all information that the Agent may reasonably request with respect thereto. If
so requested by the Agent, the Pledgor will take all actions necessary or
desirable, or that the Agent may reasonably request, in order to ensure that the
Agent has a first priority perfected lien on all such real property and
interests in real property, including, without limitation, the execution and
delivery of appropriate mortgages, deeds of trust or other similar instruments
as appropriate under the laws of the relevant jurisdiction where the real
property is located.

6. Negative Covenants of Pledgor. Until the Final Payout Date, the Pledgor
agrees that it will perform and observe its covenants and agreements set forth
in this Section 6.

(i) Name Change, Offices, Records and Books of Accounts. The Pledgor will not
change its name, identity or corporate structure or relocate its chief executive
office or jurisdiction of organization or any office where Records are kept
unless it shall have: (i) given the Agent at least 30 days prior notice thereof
and (ii) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.
The Pledgor will not change its jurisdiction of organization to a jurisdiction
other than the State of Delaware.

(ii) Merger. The Pledgor shall not merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions, and except as otherwise contemplated herein) all or any
material part of its assets (whether now owned or hereafter acquired) to, or
acquire all or any material part of the assets of, any Person, or permit of any
its Subsidiaries to do any of the foregoing, except as contemplated by the
Related Documents.

(iii) Sales, Liens, Etc. The Pledgor shall not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Collateral, or
assign any right to receive income in respect thereof other than, in each case,
the creation of the interests therein in favor of the Borrower, the Agent and
the Secured Parties provided for in the Related Documents, and the Pledgor shall
defend the right, title and interest of the Agent and the Secured Parties in, to
and under the Collateral, against all claims of third parties claiming through
or under the Pledgor.



--------------------------------------------------------------------------------

(iv) Term Securitization Security Agreements. The Pledgor will not amend or
otherwise modify any Term Securitization Security Agreement, and will not enter
into any new Term Securitization Security Agreements.

7. Enforcement; Application of Payments. Upon the occurrence of an Event of
Default, the Agent may proceed directly and at once, without notice, against the
Pledgor to obtain performance of and to collect and recover the full amount, or
any portion, of the Brooke Obligations, without first proceeding against Brooke
Credit or the Parent, any other guarantor or any other party, or against any
security or collateral for the Brooke Obligations. Subject only to the terms and
provisions of the Credit and Security Agreement, the Agent shall have the
exclusive right to determine the application of payments and credits, if any,
from the Pledgor, Brooke Credit, the Parent or any other guarantor or from any
other party on account of the Brooke Obligations or any other liability of the
Pledgor to the Secured Parties.

8. Waivers. (i) The Pledgor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of Brooke Credit or the Parent, protest or notice with respect to the
Brooke Obligations, all setoffs and counterclaims and all presentments, demands
for performance, notices of nonperformance, protests, notices of protest,
notices of dishonor and notices of acceptance of this Security Agreement, the
benefits of all statutes of limitation, and all other demands whatsoever (and
shall not require that the same be made on Brooke Credit or the Parent as a
condition precedent to the Pledgor’s obligations hereunder), and covenants that
this Security Agreement will not be discharged, except by complete payment (in
cash) of the Brooke Obligations. The Pledgor further waives all notices of the
existence, creation or incurring of new or additional Brooke Obligations arising
from the transactions contemplated by the Related Documents, and also waives all
notices that the principal amount, or any portion thereof, and/or any interest
on any instrument or document evidencing all or any part of the Brooke
Obligations is due, notices of any and all proceedings to collect from the
maker, any endorser or any other guarantor of all or any part of the Brooke
Obligations, or from any other party, and, to the extent permitted by law,
notices of exchange, sale, surrender or other handling of any security or
collateral given to the Agent to secure payment of all or any part of the Brooke
Obligations.

(ii) The Agent is hereby authorized, without notice or demand and without
affecting the liability of the Pledgor hereunder, from time to time, (a) with
the agreement of Brooke Credit or the Parent (if such agreement is required), to
renew, extend, accelerate or otherwise change the time for payment of, or other
terms relating to, all or any part of the Brooke Obligations, or to otherwise
modify, amend or change the terms of any of the Related Documents; (b) to accept
partial payments on all or any part of the Brooke Obligations; (c) to take and
hold security or collateral for the payment of all or any part of the Brooke
Obligations, this Security Agreement, or any other guaranties of all or any part
of the Brooke Obligations or other liabilities of Brooke Credit or the Parent,
(d) to exchange, enforce, waive and release any such security or collateral;
(e) to apply such security or collateral and direct the order or manner of sale
thereof as in its discretion it may determine; and (f) to settle, release,
exchange, enforce, waive, compromise or collect or otherwise liquidate all or
any part of the Brooke Obligations,



--------------------------------------------------------------------------------

this Security Agreement, any other guaranty of all or any part of the Brooke
Obligations, and any security or collateral for the Brooke Obligations or for
any such guaranty. Any of the foregoing may be done in any manner, without
affecting or impairing the obligations of the Pledgor hereunder.

9. Setoff. At any time after all or any part of the Brooke Obligations have
become due and payable (by acceleration or otherwise), the Agent may setoff and
apply toward the payment of all or any part of the Brooke Obligations any
moneys, credits or other property belonging to the Pledgor, at any time held by
or coming into the possession of the Agent or its affiliates.

10. Financial Information. The Pledgor hereby assumes responsibility for keeping
itself informed of the financial condition of Brooke Credit and the Parent and
any and all endorsers and/or other guarantors of all or any part of the Brooke
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Brooke Obligations, or any part thereof, that diligent inquiry would
reveal, and the Pledgor hereby agrees that neither the Lender nor the Agent
shall have any duty to advise the Pledgor of information known to it regarding
such condition or any such circumstances. In the event either the Lender or the
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to the Pledgor, neither the Lender nor the Agent
shall be under any obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which the Lender
or the Agent, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to the Pledgor.

11. No Marshalling; Reinstatement. The Pledgor consents and agrees that none of
the Lender, the Agent nor any party acting for or on behalf of the Lender or the
Agent shall be under any obligation to marshall any assets in favor of the
Pledgor or against or in payment of any or all of the Brooke Obligations. The
Pledgor further agrees that, to the extent that Brooke Credit, the Parent, the
Pledgor or any other guarantor of all or any part of the Brooke Obligations
makes a payment or payments to the Agent, or the Agent receives any proceeds of
Collateral for the Brooke Obligations, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to Brooke Credit, the Parent, the
Pledgor, such other guarantor or any other party, or their respective estates,
trustees, receivers or any other party, including, without limitation, the
Pledgor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, the part of the Brooke
Obligations which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.

12. Subrogation. Until the Brooke Obligations have been paid in full, the
Pledgor (i) shall have no right of subrogation with respect to such Brooke
Obligations and (ii) waives any right to enforce any remedy which the Lender or
the Agent now has or may hereafter have against Brooke Credit, the Parent, any
endorser or any guarantor of all or any part of the Brooke Obligations or any
other party, and the Pledgor waives any benefit of, and any right to participate
in, any security or collateral given to the Agent to secure the payment or
performance of all or any part of the Brooke Obligations or any other liability
of Brooke Credit or the Parent to the Lender or the Agent.



--------------------------------------------------------------------------------

13. Subordination. (i) The Pledgor agrees that any and all claims of the Pledgor
against Brooke Credit or the Parent, any endorser or any other guarantor of all
or any part of the Brooke Obligations, or against any of their respective
properties (collectively, the “Subordinated Indebtedness”), shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Brooke Obligations; provided, however, that prior to the occurrence of any
Event of Default, the Pledgor shall have the right to ask, demand, sue for, take
or receive any payment or distribution in respect of the Subordinated
Indebtedness from Brooke Credit or the Parent. Notwithstanding any right of the
Pledgor to ask, demand, sue for, take or receive any payment in respect of the
Subordinated Indebtedness from Brooke Credit or the Parent, all rights, liens
and security interests of the Pledgor, whether now or hereafter arising and
howsoever existing, in any asset of Brooke Credit or the Parent (whether
constituting part of the security or collateral given to the Agent to secure
payment of all or any part of the Brooke Obligations or otherwise) shall be and
hereby are subordinated to the rights of the Lender and the Agent in such asset.

(ii) From and after the occurrence of any Event of Default:

(a) The Pledgor shall have no right to possession of any asset of Brooke Credit
or the Parent or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Brooke Obligations shall have been fully
paid and satisfied and all financing arrangements between the Borrower, the
Agent and the Lender have been terminated.

(b) If all or any part of the assets of Brooke Credit or the Parent, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of Brooke Credit or the Parent, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of Brooke Credit or the Parent is
dissolved or if substantially all of the assets of Brooke Credit or the Parent
are sold, then, and in any such event, any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any of the Subordinated
Indebtedness shall be paid or delivered directly to the Agent for application to
payments due hereunder.

(c) The Pledgor hereby irrevocably authorizes and empowers the Agent (as a
present grant, effective the date hereof and subject only to the condition that
an Event of Default exists) in respect of the Subordinated Indebtedness to
demand, sue for, collect and receive every payment or distribution thereon and
give acquittance therefor and to make and present for and on behalf of the
Pledgor such proofs of claim and take such other action, in the Agent’s own name
or in the name of the Pledgor or otherwise, as the Agent may deem necessary or
advisable for the enforcement of this Security Agreement. The Agent may vote
such proofs of claim in any such proceeding, receive and collect any and all
dividends or other payments or disbursements made thereon in whatever form the
same may be paid or issued and apply the same on account of any unpaid Brooke
Obligation.



--------------------------------------------------------------------------------

(d) Should any payment, distribution, security or instrument or proceeds of any
of the foregoing be received by the Pledgor upon or with respect to the
Subordinated Indebtedness following the occurrence of an Event of Default and
prior to the satisfaction of all of the Brooke Obligations and the termination
of all financing arrangements between the Borrower and the Lender, the Pledgor
shall (to the extent of unpaid Brooke Obligations) receive and hold the same in
trust, as trustee, for the benefit of the Agent and shall forthwith deliver the
same to the Agent, in precisely the form received (except for the endorsement or
assignment of the Pledgor where necessary), for application to any of the Brooke
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Pledgor as the property of the Agent. If the Pledgor fails to make
any such endorsement or assignment to the Agent, the Agent or any of its
officers or employees are hereby irrevocably authorized to make the same.

(iii) The Pledgor agrees that until the Brooke Obligations have been paid in
full (in cash) and satisfied (except for contingent indemnification obligations)
and all financing arrangements between the Borrower and the Lender have been
terminated, the Pledgor will not assign or transfer to any other party any claim
the Pledgor has or may have against Brooke Credit or the Parent, without the
prior written consent of the Agent.

14. Enforcement; Amendments; Waivers. No delay on the part of the Lender or the
Agent in the exercise of any right or remedy arising under this Security
Agreement, the Credit and Security Agreement, any of the other Related Documents
or otherwise with respect to all or any part of the Brooke Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Brooke Obligations shall operate as a waiver thereof, and no single or partial
exercise by the Lender or the Agent of any such right or remedy shall preclude
any further exercise thereof. No modification or waiver of any of the provisions
of this Security Agreement shall be binding upon the Lender or the Agent, except
as expressly set forth in a writing duly signed and delivered by the Lender or
the Agent (as applicable). Failure by the Lender or the Agent at any time or
times hereafter to require strict performance by Brooke Credit, the Parent, the
Pledgor, any other guarantor of all or any part of the Brooke Obligations or any
other party of any of the provisions, warranties, terms and conditions contained
in any of the Related Documents now or at any time or times hereafter executed
by such parties and delivered to the Lender or the Agent shall not waive, affect
or diminish any right of the Lender or the Agent at any time or times hereafter
to demand strict performance thereof and such right shall not be deemed to have
been waived by any act or knowledge of the Lender, the Agent, or their
respective agents, officers or employees, unless such waiver is contained in an
instrument in writing, directed and delivered to Brooke Credit, the Parent or
the Pledgor, as applicable, specifying such waiver, and is signed by the Lender
or the Agent (as applicable). No waiver of any Event of Default by the Lender or
the Agent shall operate as a waiver of any other Event of Default or the same
Event of Default on a future occasion, and no action by the Lender or the Agent
permitted hereunder shall in any way affect or impair the Lender’s or the
Agent’s rights and remedies or the obligations of the Pledgor under this
Security Agreement. Any determination by a court of competent jurisdiction of
the amount of any principal and/or interest owing by Brooke Credit or the Parent
to the Lender or the Agent shall be conclusive and binding on the Pledgor
irrespective of whether the Pledgor was a party to the suit or action in which
such determination was made.



--------------------------------------------------------------------------------

15. Effectiveness; Termination. This Security Agreement shall become effective
upon its execution by the Pledgor and shall continue in full force and effect
and may not be terminated or otherwise revoked until the Final Payout Date. If,
notwithstanding the foregoing, the Pledgor shall have any right under applicable
law to terminate or revoke this Security Agreement, the Pledgor agrees that such
termination or revocation shall not be effective until a written notice of such
revocation or termination, specifically referring hereto, signed by the Pledgor,
is actually received by the Agent. Such notice shall not affect the right and
power of the Lender or the Agent to enforce rights arising prior to receipt
thereof by the Agent. If the Lender grants loans or takes other action after the
Pledgor terminates or revokes this Security Agreement but before the Agent
receives such written notice, the rights of the Agent with respect thereto shall
be the same as if such termination or revocation had not occurred.

16. Successors and Assigns. This Security Agreement shall be binding upon the
Pledgor and upon its successors and assigns and shall inure to the benefit of
the Lender and the Agent and their respective successors and assigns; all
references herein to the Borrower, to Brooke Credit, to the Parent, to the
Lender, to the Agent and to the Pledgor shall be deemed to include their
respective successors and assigns; provided that the Pledgor may not assign any
of its rights or obligations hereunder without the prior written consent of the
Lender and the Agent. The successors of the Pledgor, Brooke Credit and the
Parent shall include, without limitation, their respective receivers, trustees,
debtors-in-possession or successor trustees.

17. GOVERNING LAW. ANY DISPUTE AMONG THE LENDER, THE AGENT OR THE GUARANTOR
ARISING OUT OF OR RELATED TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTY, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

18. CONSENT TO JURISDICTION; COUNTERCLAIMS; FORUM NON CONVENIENS. (a) EXCLUSIVE
JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (b) OF THIS SECTION 18, THE
AGENT, THE LENDER AND THE GUARANTOR AGREE THAT ALL DISPUTES BETWEEN THEM ARISING
OUT OF OR RELATED TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS GUARANTY, WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED ONLY BY FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK OR, TO
THE EXTENT SUCH COURTS LACK JURISDICTION, STATE COURTS LOCATED IN NEW YORK, NEW
YORK, BUT THE PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK.

(b) OTHER JURISDICTIONS. THE AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
GUARANTOR OR ITS REAL OR PERSONAL PROPERTY IN A



--------------------------------------------------------------------------------

COURT IN ANY LOCATION TO ENABLE THE AGENT TO OBTAIN PERSONAL JURISDICTION OVER
THE GUARANTOR OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
THE AGENT. THE GUARANTOR SHALL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY THE AGENT ARISING OUT OF OR RELATING TO THIS GUARANTY.

(c) VENUE; FORUM NON CONVENIENS. EACH OF THE GUARANTOR, THE AGENT AND THE LENDER
WAIVES ANY OBJECTION THAT IT MAY HAVE (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON FORUM NON CONVENIENS) TO THE
LOCATION OF THE COURT IN WHICH ANY PROCEEDING IS COMMENCED IN ACCORDANCE WITH
THIS SECTION 18.

19. SERVICE OF PROCESS. THE GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE GUARANTOR’S NOTICE ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME
EFFECTIVE FIVE (5) DAYS AFTER SUCH MAILING.

20. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR, THE AGENT AND THE LENDER WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, AMONG THE LENDER, THE AGENT OR THE GUARANTOR ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.
ANY OF THE AGENT, THE GUARANTOR OR THE LENDER MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

21. Further Assurances. If the Pledgor fails to perform any of its obligations
hereunder, the Agent may (but shall not be required to) perform, or cause
performance of, such obligation; and the Agent’s reasonable costs and expenses
incurred in connection therewith shall be payable by the Pledgor. The Pledgor
irrevocably authorizes the Agent at any time and from time to time in the sole
discretion of the Agent, and appoints the Agent as its attorney-in-fact, to act
on behalf of the Pledgor (i) to execute on behalf of the Pledgor as debtor and
to file financing statements necessary or desirable in the Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Agent in the Collateral and (ii) to file a carbon, photographic
or other reproduction of this Security Agreement or any financing statement with
respect to the Collateral as a financing statement in such offices as the Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Agent in the Collateral.
This appointment is coupled with an interest and is irrevocable. The Pledgor
hereby authorizes the Agent to file one or more financing statements against the
Pledgor in such jurisdictions as the Agent may select identifying the collateral
as “all assets”, “all property” or words of similar import.



--------------------------------------------------------------------------------

22. Waiver of Bond. The Pledgor waives the posting of any bond otherwise
required of the Agent or the Lender in connection with any judicial process or
proceeding to enforce any judgment or other court order entered in favor of the
Agent or the Lender, or to enforce by specific performance, temporary
restraining order, or preliminary or permanent injunction, this Security
Agreement or any other agreement or document among any of the Agent, the Lender
or the Pledgor.

23. Advice of Counsel. The Pledgor represents and warrants to the Agent and the
Lender that he has discussed this Security Agreement and, specifically, the
provisions of Sections 17 through 21 hereof, with its lawyers.

24. Notices. All notices and other communications required or desired to be
served, given or delivered hereunder shall be in writing or by a
telecommunications device capable of creating a printed record and shall be
addressed to the party to be notified as follows:

if to the Pledgor, at:

Brooke Agency Services Company LLC

10950 Grandview Drive, Suite 600

Overland Park, Kansas 66210

Attention: President

Telephone: (913) 661-0123

Facsimile: (913) 339-6328

if to the Lender, at:

Autobahn Funding Company LLC

c/o DZ BANK AG Deutsche

Zentral-Genossenschaftsbank

New York Branch

609 5th Avenue

New York, New York 10017-1021

Attention: Asset Securitization Group

Telecopy: (212) 745-1651

if to the Agent, at:

DZ BANK AG Deutsche

Zentral-Genossenschaftsbank

New York Branch

609 5th Avenue

New York, New York 10017-1021

Attention: Asset Securitization Group

Telecopy: (212) 745-1651

or, as to each party, at such other address as designated by such party in a
written notice to the other party. All such notices and communications shall be
deemed to be validly served, given or



--------------------------------------------------------------------------------

delivered (i) three (3) days following deposit in the United States mails, with
proper postage prepaid; (ii) upon delivery thereof if delivered by hand to the
party to be notified; (iii) upon delivery thereof to a reputable overnight
courier service, with delivery charges prepaid; or (iv) upon confirmation of
receipt thereof if transmitted by a telecommunications device.

25. Severability. Wherever possible, each provision of this Security Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Security Agreement.

26. Merger. This Security Agreement represents the final agreement of the
Pledgor with respect to the matters contained herein and may not be contradicted
by evidence of prior or contemporaneous agreements, or subsequent oral
agreements, among any of the Agent, the Pledgor and the Lender.

27. Execution in Counterparts. This Security Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Security Agreement by facsimile shall be effective
as delivery of a manually executed counterpart of this Security Agreement.

28. Limited Recourse; No Petition. Notwithstanding anything else set forth in
this Security Agreement to the contrary, the parties hereto agree that the
obligations of the Pledgor hereunder shall be recourse to the Collateral only.
Each of the Lender and the Agent agrees that it will not institute against the
Pledgor any bankruptcy, reorganization, insolvency or similar proceeding until a
date that is at least one year and one day after the Brooke Obligations shall
have been paid in full.

[Remainder of this page intentionally left blank]